Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel J. Florello on Jan. 19/ 2021.
IN THE CLAIMS:
Claim 7:  in line 5 states “dissipate vibrational energy applied to the piston in a locked position.”  

is changed to 

-- dissipate vibrational energy applied to the piston in a locked position; wherein the RAT actuator piston includes: a body defining a piston structure having an inner cavity; one or more lock pawl windows radially defined through the body from a radially outer surface of the body to the inner cavity, the one or more lock pawl windows configured to receive one or more lock pawls of a RAT actuator; one or more damping holes axially defined through the body to the inner cavity; and a lock rod hole defined axially through the body to the inner cavity, wherein the lock rod hole has a larger flow area than one or more of the one or more damping holes, wherein the lock rod hole is configured to receive a lock rod of a RAT actuator to at least partially block flow through the lock rod hole and support the lock pawls when the lock rod is in a locked position, wherein the one or more damping holes are configured to allow flow through the damping holes in the locked position to allow the RAT actuator piston to move within the RAT actuator in the locked position to dissipate vibratory loads. –

Claim 8:  Canceled.

Claim 9:  states “The RAT actuator of claim 8.”  

is changed to 

-- The RAT actuator of claim 7—


Claim 13: in lines 4-5 states “mechanism chamber configured to dissipate vibrational energy applied to the piston in a locked position.”

Is changed to 

-- mechanism chamber configured to dissipate vibrational energy applied to the piston in a locked position. wherein the RAT actuator piston includes: a body defining a piston structure having an inner cavity; one or more lock pawl windows radially defined through the body from a radially outer surface of the body to the inner cavity, the one or more lock pawl windows configured to receive one or more lock pawls of a RAT actuator; one or more damping holes axially defined through the body to the inner cavity; and a lock rod hole defined axially through the body to the inner cavity, wherein the lock rod hole has a larger flow area than one or more of the one or more damping holes, wherein the lock rod hole is configured to receive a lock rod of a RAT actuator to at least partially block flow through the lock rod hole and support the lock pawls when the lock rod is in a locked position, wherein the one or more damping holes are configured to allow flow through the damping holes in the locked position to allow the RAT actuator piston to move within the RAT actuator in the locked position to dissipate vibratory loads.—


Claim 14:  Canceled.

Claim 15:  states “The RAT of claim 14.”  

is changed to 

-- The RAT of claim 13 —

Reasons for allowance:
As indicted in the previous office action the prior art of record fails to teach limitations of independent claim 1. Further, the prior art of record does not teach all the other independent claims as amended in the above manner. Newly found art R.A. Chance (US 3022771) also fails to teach the following limitations of the independent claims: wherein the lock rod hole has a larger flow area than one or more of the one or more damping holes; wherein the one or more damping holes are configured to allow flow through the damping holes in the locked position to allow the RAT actuator piston to move within the RAT actuator in the locked position to dissipate vibratory loads.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathaniel Nathaniel E. Wiehe can be reached on 571-272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ABIY TEKA/Primary Examiner, Art Unit 3745